Citation Nr: 1241920	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for disorders of the knees, legs, and hips (to include radiculopathy and arthritis) as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from August 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2005 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama, RO. 

By its decision of September 15, 2009, the Board of Veterans' Appeals (Board) denied entitlement of the Veteran to service connection for bilateral radiculopathy, claimed as a disorder of the knees, legs, and hips, secondary to service-connected lumbosacral strain.  The Veteran then appealed the September 2009 Board denial to 
the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The parties to that appeal thereafter jointly moved the Court to vacate the Board's decision and to remand the matter to the Board for further actions.  By its order, dated in July 2010, the Court granted the parties' Joint Motion for Remand (JMR), thereby vacating the Board's denial of service connection for bilateral radiculopathy, claimed as a disorder of the knees, legs, and hips, secondary to service-connected lumbosacral strain, and remanding the same to the Board for compliance with the instructions contained in the JMR. 

In November 2010, the Board remanded the issue on appeal for further development and in July 2012 sent the Veteran's claims file for a VHA medical opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Disorders of the knees, legs, and hips (to include radiculopathy and arthritis) were not caused or aggravated by the service-connected lumbosacral strain.


CONCLUSION OF LAW

Disorders of the knees, legs, and hips (to include radiculopathy and arthritis) are not secondary to the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  

Here, legally adequate notice was provided to the Veteran by correspondence dated in August 2005.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the Veteran was not informed of the disability rating and effective dates; however, since the decision herein below is denying the Veteran's claims the Veteran is not prejudiced from proceeding.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

The Veteran was afforded VA examinations in October 2005, March 2007, May 2011, July 2011, December 2011, and a VHA opinion was rendered in August 2012.  The Board finds that these examinations are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board notes that in October 2012, the Veteran's representative stated that the Veteran's claims file should be once again remanded in order for the May 2005 private physician and May 2011 VA examiner to give addendum opinions.  The Board finds that a remand is not warranted since any deficiency with the May 2011 VA examination was corrected by the subsequent VA examinations and opinions.  The May 2011 VA examiner stated that he could not opine without resorting to mere speculation because he did not have the Veteran's claims file and the subsequent opinions were rendered after carefully reviewing the Veteran's claims file.  

In addition, the Board finds that the Board does not have a duty to remand in order for the May 2005 private physician to offer an addendum opinion.  The Board finds that a remand is not warranted since this current case differs from Savage v. Shinseki, 24 Vet App. 259, 267 (2011).  The Board notes that in Savage the holding was limited to those instances in which the missing information was relevant, factual and objective - that is, not a matter of opinion.  See Savage, p. 270.  In the present case, however, the Veteran seeks exactly that, to remand for a medical opinion.  Moreover, Savage explains that the duty to assist requires VA to seek clarification or further evidence from a private physician where a VA medical examination will not reveal the precise information that is reasonably available from a private examination report; in this case, the VA examinations were able to opine on the etiology of the Veteran's hips, knees, and legs.  Additionally, the private physician rendered a second opinion in December 2005.  Thus, the Board finds that there are multiple opinions by the Veteran's private physician and the Veteran could have submitted any additional evidence if he felt it was necessary.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that the VA has fulfilled its duty to assist in this case. 

The Board is aware of no additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, the September 2009 Board decision denied service connection for disorders of the knees, legs, and hips on the basis of radiculopathy.  The Veteran appealed to the Court and in the July 2010 JMR, it was noted that while the Board did in fact discuss and consider secondary service connection as based on lower extremity radiculopathy, the parties assigned error to the Board's limited scope and failure to discuss whether the diagnosed arthritis of the knees and/or hips was secondary to the service-connected lumbosacral strain.  In other words, the Board erred in focusing its analysis primarily on radiculopathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Board was required to fully discuss the diagnosed arthritis of the knees and hips, and whether or not such conditions were caused or aggravated by the service-connected back disability, the parties agreed that remand was warranted.   After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim based on both lower extremity radiculopathy and lower extremity arthritis secondary to the service-connected lumbosacral strain. 

A review of the evidence of record reveals that the Veteran had a VA examination in October 2005 regarding his service-connected lumbosacral strain disability and his claimed bilateral knee, legs and hips disorders.  The following diagnoses were rendered: 1) moderate degenerative disk and spondylosis of the thoracolumbar spine, degenerative facet joint and bilateral sacroilitis; 2) limited range of motion of the hips secondary to mild soft tissue swelling and moderate pain; 3) bilateral mild to moderate osteoarthritis of the right knee joint; 4) minimum degenerative changes of the left knee joint with limitation of motion due to severe pain; and, 5) multiple severe bruising and edema of the lower extremities secondary to a recent fall.  The examiner provided the following opinion: 

      According to the C-file a[n] Orthopedic note dated 11-23-55, 
      during WW II the veteran fell and caused a back strain.  The 
      lumbar x-rays were negative at that time and the knee, arms, 
      hips and ankles were normal at that time as well.  According to 
      the literature degenerative joint disease is mostly like associated 
with joint stress and common in individuals over 40 years.  The [V]eteran's chronic lumbar strain would put joint stress on his 
lumbar spine and with age result in degenerative joint disease, 
even though without a lumbar strain age alone will result in degenerative joint disease.  Therefore it is my medical opinion 
this veteran's chronic lumbar strain in 1944 is at least likely as 
not the cause of his knee, legs, or hip problems but his 
degenerative joint disease of his knee is most likely related 
to aging and no pathology was founded by radiological 
evidence of the legs or hips. 

The report of October 2005 VA examination appears to contain internal contradictions.  However, as noted above, any deficiency was cured when the Board obtained a new VA opinion.

In support of his claim, the Veteran submitted two opinions from 2005 by his private physician, Dr. C.L.R.  The first was in a May 2005; Dr. C.L.R. noted that he followed the Veteran for the past 12 years and that the Veteran had chronic back problems for many years and this has now contributed to arthritic problems in his knees and hips.  Additionally, the Veteran had a chronic radiculopathy because of his back problems.  He opined that the Veteran's knee and hip problems do stem from his back complaints and without question, his radicular problems with his lower extremities are related to his chronic back problems.  It was also his opinion that the Veteran's knee and leg problems are caused by his back symptoms and his chronic radicular problems were directly caused by his back problems.  In a December 2005 medical opinion he noted that x-ray studies have determined that the Veteran has central canal stenosis with degenerative arthritis and multiple disc problems.  Also, that the Veteran has "peripheral neuropathy that is a result of the back problems."  He noted further that "The peripheral neuropathy does cause him to have problems with balance and ambulation along with a chronic discomfort in his legs. We would relate all of these problems to his previous back problems.  He has no other metabolic cause for his neuropathy and his neuropathy is due to his back problems.  

In March 2007 the Veteran underwent a VA examination for peripheral nerves.  The examiner concluded with a diagnosis of bilateral L5-S1 radiculopathy of moderate severity, the right more affected than the left.  The examiner commented that the findings indicate that the diagnosis is due to degenerative disc disease and spondylosis in the lumbar spine at L5-S1.  Significantly, he further commented that lumbosacral strain per se is not expected to cause radiculopathy.  To the question of whether lumbosacral strain caused disc disease which in turn caused radiculopathy; his response was  as follows:

      Degenerative disc disease and degenerative spondylosis 
      would not be an uncommon finding in an 86 year old person, 
      with or without previous injury.  Since the 1955 X-rays did 
      not show any abnormality in the lumbar spine and since 
      [the] 1955 examination (11 year[s] after alleged injury) 
      did not show any neurological abnormalities[,] it is less 
      likely as not that his lumbosacral strain caused lumbar 
      radiculopathy. 

Report of March 2007 VA Examination

The Veteran was afforded a VA spine examination in May 2011.  It was noted that the Veteran was in a wheelchair for the past two years due to the risk of falling.  The Veteran was diagnosed with lumbar spondylosis and degenerative disk disease.  The VA examiner stated that he could not resolve the issue of whether the Veteran's knee or hip condition was related to the service-connected lumbosacral strain without resorting to mere speculation. 

In May 2011 the Veteran also underwent a VA joints examination.  The VA examiner stated that the Veteran's hip pain was the radiation of lower back pain and that pain was separate per the Veteran's history.  It noted that it radiated all the way to the legs sometimes and that there was no history of a hip injury.  In July 2011 a VA medical opinion was given, the VA examiner stated that according the medical literature there were over 100 different forms of arthritis.  The most common was osteoarthritis (degenerative joint disease) and was the result of trauma to the joint, infection of the joint, or age.  Other arthritis forms are rheumatoid arthritis, psoriatic arthritis, and related autoimmune disease; there is also septic arthritis which is caused by joint infection.  She stated that there is no literature that supports that arthritis is related to a condition of the spine.  She concluded that the Veteran's back strain was altogether a separate entity and is not related to his arthritis.  

At the Veteran's December 2011 VA examination it was noted that the spine was supported by the extremities not vice versa.  It was further noted that an injury to the spine would not cause aggravation to the extremities and therefore, it was less likely that any diagnosed lower extremity arthritic conditions were aggravated by his service-connected lumbosacral strain; for the same reason, the Veteran's lower extremity arthritic condition was not caused by his service-connected lumbosacral strain.  

In July 2012 the Board sent the Veteran's claims file for a VHA medical expert opinion, this was rendered by an orthopedic surgeon in August 2012.  The VHA examiner was asked to opine on three questions: whether the Veteran's service-connected lumbosacral strain caused or aggravated the degenerative disk disease and spondylosis; whether it was at least as likely as not that any diagnosed radiculopathy was caused or aggravated by his service-connected lumbosacral strain; and whether it is at least likely as not that any diagnosed lower extremity arthritic conditions were caused or aggravated by his service-connected lumbosacral strain.  For the first question, the VHA examiner stated that based on an extensive review of the available medical records it could be concluded without resorting to speculation that it is less likely than not that the Veteran's service-connected lumbosacral strain caused or aggravated the degenerative disc disease and spondylosis.  It was stated that as the names imply, degenerative disc disease and degenerative spondylosis are degenerative processes that are highly correlated with age.  The expert noted that trauma involving the bony structures or disco-ligamentous complex of the spine could result in earlier onset of these degenerative processes but one would expect a more focal area of the lumbar spine affected if this was the case.  It was noted that the Veteran showed diffuse degeneration in his lumbar spine suggesting more of a chronic overuse and age related phenomenon.  The expert noted that the multiple normal radiographs from the 1950's support the fact that there was no significant structural injury while the Veteran was in service.  Thus, based on the lack of evidence to show a structural injury to the lumbar spine during service the expert concluded that it is less likely than not that the Veteran's service-connected lumbosacral strain caused or aggravated the degenerative disc disease and spondylosis. 

For the second question, the VHA examiner stated that based on an extensive review of the available medical record it can be concluded without resorting to speculation that it is less likely than not that the Veteran's service-connected lumbosacral strain caused or aggravated the diagnosed radiculopathy.  It was noted that the Veteran's service-connected lumbosacral strain began in 1944 and the first reference to radicular symptoms was in a private August 1993 examination.  He stated that radiculopathies in the lumbar spine are a result of compression, either centrally or in the exiting neuroforamen; it is likely that the Veteran's stenosis is directly related to his degenerative lumbar conditions.  However, it is less likely than not that the Veteran's service-connected lumbosacral strain caused or aggravated the degenerative disc disease and spondylosis.  In support of this opinion is the March 2007 VA examination; the Veteran was diagnosed with L5-S1 radiculopathy due to degenerative disc disease and spondylosis in the lumbar spine at that level and the VA examiner further stated that the lumbosacral strains do not directly cause radiculopathy and are less likely than not the cause of the Veteran's radiculopathy.  Additionally, there is no literature that would support a chronic low back muscular issue leading to radiculopathy.  The Veteran's diagnosed degenerative disc disease and spondylosis are common causes of nerve root compression; therefore, it is reasonable to conclude that the Veteran's radiculopathy is related to his diagnosed degenerative disc disease and degeneration.  Both of these degenerative processes are more likely than not age and over-use related and not caused or aggravated by lumbosacral strain.  The expert noted that the Veteran was in his 80's at the time of these diagnoses and it is reasonable to conclude age and over-use are the major contributing factors to his degenerative spine conditions and subsequent radiculopathy. 

For the third question, the VHA examiner stated that based on an extensive review of the available medical record it can be concluded without resorting to speculation that it is less likely than not that the Veteran's service-connected lumbosacral strain caused or aggravated the diagnosed lower extremity arthritic conditions.  The VHA examiner then listed several reasons for his negative nexus opinion: first, was that as noted in May 2011 there is no scientific literature that shows a connection between lumbosacral strains and arthritis of the lower extremity.  Secondly, at the time of his private evaluation in 1993 there were no signs or symptoms of degenerative joint disease and at that time the Veteran had lumbosacral strain for over 50 years and there were no signs of knee or hip arthritis and there was no mention of hip arthritis until 2011.  Lastly, degenerative joint disease is a condition well recognized to be linked to aging and over-use.  The expert noted that the timeline and progress of the lower extremity arthritis fits well with the pattern of standard degenerative joint disease.  

In considering the evidence of record, the Board finds that the preponderance of the evidence is against a claim for service connection for bilateral radiculopathy, claimed as bilateral disability of the knees, legs and hips, secondary to service-connected lumbosacral strain disability.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board notes that while the October 2005 VA examination opinion appears at first glance to provide some support for the claim, it contains inconsistencies rendering it of no use in weighing the claim.  In this regard, the report seems to say that the knee problems are secondary to the service-connected disability, yet the report also says the knee problems are due to aging.  The report also stated that problems with the legs and hips were secondary to the service-connected lumbar strain, yet the report also noted that there was no radiological evidence of disorder of the legs or hips.  Therefore, no conclusion may be made based on the report. 

Although the Veteran's private physician has asserted that there is a relationship between the Veteran's currently claimed bilateral radiculopathy disorder and his service-connected lumbosacral strain disability, the Board has assigned little probative weight to his opinion.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran's private physician stated that the Veteran has peripheral neuropathy that is a result of his back problems and that he has no other metabolic cause for his neuropathy and his neuropathy is due to his back problems.  This opinion by Dr. C.L.R. is contradicted by his own medical notes pursuant to previous examinations of the Veteran.  For example, in a March 1998 medical evaluation report, Dr. C.L.R. in pertinent part, provided the following impression: "...He has had peripheral neuropathy so we checked his B12 and folate level but I think his neuropathic symptoms are just probably related to diabetes."  Further in a November 1993 medical report, Dr. C.L.R. stated "[The Veteran} has had new onset of pain.  There may be a degree of radiculopathy of this pain.  Most of the pain, however, is around the knee posterior to the knee and up and down the leg.  It doesn't really follow a clear dermatomal distribution."  In a November 2001 medical note Dr. C.L.R. noted the Veteran's history and indicated that he has had no significant prostate symptoms or back problems.  In April 2002 the Veteran was seen by Dr. C.L.R. for further evaluation of diabetes.  It was noted that the Veteran also had a new onset of unusual bruising of the left lower extremity and degenerative arthritis of both knees.  Dr. C.L.R. noted further that the Veteran "has had a history of DVT [deep vein thrombosis] in the left leg and probably has chronic venous insufficiency in the lower extremities and this, associated with standing on his feet more than he normally would..." In an August 2002 medical report, Dr. C.L.R. indicated that the Veteran had some chronic venous insufficiency of the left leg and that he had has recurrent DVT.  Based on this evidence that conflict with statements he made in his December 2005 letter, the Board must conclude that Dr. C.L.R's opinion is not persuasive. 

In May 2011 the VA examiner stated that he could not opine without resorting to mere speculation, he also did not review the Veteran's claims file.  Medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, the May 2011 VA examination is not probative.   

The Board notes that there are two additional opinions of record (March 2007 and July 2012) and while they are negative nexus opinion, the Board finds that they are the only probative opinions of record.  In July 2012 the VHA examiner stated that it is less likely than not that the Veteran's service-connected lumbar strain caused or aggravated the Veteran's radiculopathy; he also stated that it was reasonable to conclude that the Veteran's radiculopathy was related to the Veteran's (nonservice-connected) degenerative disc disease and degenerative spondylosis.  It was further noted that both of these degenerative processes are more likely than not age and over-use related and not caused or aggravated by the lumbosacral strain.  It was noted in both March 2007 and July 2012 that the Veteran was not diagnosed with radicular symptoms until almost 50 years after service and that he was not diagnosed with degenerative disc disease and degenerative spondylosis until his 80's; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds that the VA examiner's opinions, secured by the Board and weighing against the Veteran's claim, are highly probative evidence in the matter at hand.  Given the recognized expertise of the opinion providers, references to evidence which reflect familiarity with the entire record, and the explanation of the rationale, the Board find the March 2007 and July 2012 opinions highly probative and more persuasive than the other opinion of the Veteran's private physician. 

As discussed above, the Veteran also asserts that he is entitled to service connection for the hips, knees, and legs secondary to the service-connected lumbar spine on the basis of arthritis.  However, after a careful review of the Veteran's claims file the Board notes that the preponderance of the evidence is against the Veteran's claim.    The Board finds that there are two positive nexus opinions (May 2005 and December 2005) of record and the other opinions of record (October 2005, July 2011, December 2011, and July 2012) are all against the Veteran's claim and unfortunately, the Board finds that the May 2005 and December 2005 private opinions are not probative, while the October 2005, July 2011, December 2011, and July 2012 opinions are probative.  

In May 2005 the Veteran's private physician stated that the Veteran has chronic back problems for many years and this has now contributed to arthritic problems in his knees and hips.  In December 2005 it was noted that based on x-ray studies the Veteran had degenerative arthritis and at the end of the letter the private physician opined "We would relate all of these problems to his previous back problems." As noted above, the July 2012 VA examiner determined that the Veteran's degenerative disk disease and spondylosis are not related to the Veteran's service-connected lumbar strain; thus, even if the Board assumes that the private physician is relating the Veteran's arthritic problems to his service-connected lumbar strain and not to his non-service-connected back disability, the Board still finds that these opinions are not probative.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The May 2005 and December 2005 private opinions do not discuss how the Veteran's service-connected lumbar spine is related to the arthritic problems, how it caused the arthritis, or what factors the Veteran's aging and possible over-use had in the development of arthritis; instead, the May 2005 and December 2005 private opinions are just one sentence and are not accompanied by a basis for his opinion or any scientific studies to support his opinions.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds the May 2005 and December 2005 private opinions are not probative. 

On the other hand there are VA examination opinions (October 2005, July 2011, and December 2011) and a VHA opinion (July 2012) that are against the Veteran's claim.  The Board finds that these opinions are highly probative.  In October 2005 it was noted that the Veteran's degenerative joint disease of the knee is most likely related to aging; this was also stated by the July 2011 and July 2012 VA opinions.  In addition, the July 2012 VHA examiner stated that the Veteran was not diagnosed with arthritis until 50 years after the Veteran's in-service injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Additionally, the July 2011 VA examiner discussed different types of arthritis and stated that there was no literature that supports that arthritis is related to a condition of the spine and they are separate entities.  In July 2012 the VHA examiner also stated that he concurred that there is no scientific literature that shows a connection between lumbosacral strain and arthritis of the lower extremity.  Moreover, it was noted in December 2011 that the spine was supported by the extremities and that an injury to the spine would not cause aggravation to the extremities.  Thus, there is no evidence either in the form of a medical opinion or scientific literature that arthritis can be caused or aggravated by a lumbar spine condition.  Without a medical basis that arthritis can be the result of the lumbar spine, service connection must be denied.  The Board finds that the October 2005, July 2011, December 2011, and July 2012 are probative because not only did the VA examiners review the Veteran's claims file but those opinions were also supported by convincing reasoning.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim that the arthritis in his hips, knees, and legs are secondary to his service-connected lumbar strain.   

In regards to the Veteran's statements, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board notes that one basis of the VA opinions was the lengthy period between the Veteran's in-service injury and the reports of radiculopathy and arthritis; which led to a conclusion that his arthritis was related to aging.  The Veteran's statements do not show that he experienced radicular or arthritis symptoms until many years after service and his in-service injury.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   Thus, the Board finds that the Veteran is not competent to discuss the etiology of his arthritic and radicular symptoms.  

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  In this case, the Board finds that the only probative opinions of nexus are against the Veteran's claim.  Thus, the Board finds that service connection must be denied.   

In sum, the Board finds the preponderance of the evidence is against the Veteran's claim since the only probative opinions of record are against the Veteran's claim.  The evidence does not support a finding that his disorders of the knees, legs, and hips (to include radiculopathy and arthritis) are secondary to or aggravated by his service-connected lumbosacaral strain.   Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for disorders of the knees, legs, and hips (to include radiculopathy and arthritis) secondary to the service-connected lumbosacral strain is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


